The Honorable Mike Ross State Senator P.O. Box 374 Prescott, Arkansas 71857
Dear Senator Ross:
This is in response to your request for an opinion on the following question:
  Can a justice of the peace or member of a county quorum court also be appointed or elected mayor of a second class city?
This office has previously addressed the issue posed by your question in Op. Att'y Gen. 88-083, a copy of which I am enclosing. The relevant part of that opinion, with which I concur, reached the conclusion that there are no constitutional, statutory, or incompatibility conflicts which would prohibit an individual from simultaneously serving as mayor of a second class city and justice of the peace, as long as certain due process concerns are addressed. If I can be of any further assistance in this matter, please let me know.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure